DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 02/19/2021 change the scopes of the previously presented claims.  New grounds of rejections are applied to the claims using previously cited references.  The current Office Action is made FINAL as necessitated by the claim amendments.
	The amendments overcome the previously presented claim objections of claims 1, 7 and 11 and the 35 USC 112 rejections of claims 3 and 13.  Corresponding rejections/objections are withdrawn.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
	Regarding claims 1, 3-4, 6-11, 13-14 and 16, the applicant argues that previously cited reference, Nortel, fails to disclose that “wherein each of the set of sensor nodes in each of the location level clusters include characteristics of measurement at similar levels and location close to other sensor nodes”.  However, as shown on page 16, lines 13 to page 17, line 2 of Nortel, “the management function identifies a cluster 416 of S-nodes 405-409 which provides closely correlated results” (equivalent to the characteristics of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 11, 13, 14 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2015/0208464) in views of Nortel (WO 2006/038163 A1) and Park (US 2007/0019569).
	Heo discloses the following features.
Regarding claims 1, 7 and 11, a method/system/non-transitory machine readable information storage mediums for achieving auto-adaptive clustering in a sensor network (see sensor network shown in Fig. 1), the method comprising: measuring a plurality for parameters by a set of sensor nodes (see sensor nodes shown in Fig. 1), wherein each of the sensor nodes comprising a plurality of sensors present at a plurality of locations in an area (see “The sensing unit 230 performs sensing to obtain the sensing value of the representative node 200. In this case, the sensing unit 230 may obtain the sensing values from various sensors such as a temperature sensor, a humidity sensor, an illumination sensor, a PIR (passive infrared) motion sensor, and a pressure sensor and process the obtained sensing values” recited in paragraph [0076], which shows that the sensing node obtains sensing values form various sensors in the area); performing a first level clustering, by a processor at the sink node, for grouping the set of sensor nodes into data level clusters based on the measured plurality of parameters (see “The clustering processing unit 140 clusters the sensor nodes in the sensor network. The clustering processing unit 140 may cluster the sensor nodes based on the sensing value” recited in paragraph [0063], wherein the clustering processing unit 140 is a processing unit within a sink node 100 as shown in Fig. 2); performing a second level clustering, by the processor at the sink node, for grouping the set of sensor nodes in the data level clusters into location level clusters based on the plurality of locations (see “The clustering processing unit 140 clusters the sensor nodes in the sensor network. The clustering processing unit 140 may cluster the sensor nodes based on the sensing value or the position of the sensor node 300” recited in paragraph [0063], which shows locational clustering by the sink node), wherein the first level and second level clustering is based on an Adaptive Data Centric Clustering Algorithm (see “The clustering processing unit 140 clusters the sensor nodes in the sensor network. The clustering processing unit 140 may cluster the sensor nodes based on the sensing value or the position of the sensor node 300” recited in paragraph [0063], which shows that the clustering algorithm adapts to actual data such as the sensing value or the position of the sensor nodes, and is therefore considered as an Adaptive Data-Centric Clustering Algorithm), and wherein the clustering is performed on a SLA pertaining to precision of monitoring for the area covered by the set of sensor nodes (see Fig. 1, which shows that various areas are covered by the sensor nodes, paragraph [0042] shows that constant measurements are performed at the senor nodes for monitoring the area covered by the set of sensor nodes; Furthermore, implementing a service level agreement would have been well known in the art and the specifics of performing operations based on SLA would involve routine skill in the art; and it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to implement and perform operations based on SLA in the invention of Heo. The motivation would have been for providing customer satisfaction by providing expected level of service based on implemented SLA); designating, by the processor at the sink node, a node in each of the data level clusters and location level clusters as a cluster head to arrive at a clustering decision (see “The sink node 100 may select one among the sensor nodes in the same cluster as the representative node 200” recited in paragraph [0034], wherein the clusters may include both location level clusters and data level clusters as shown above, wherein the selection of the representative node, or cluster head, may be considered as a clustering decision).
Regarding claims 3 and 13, wherein the ADCS algorithm adjusts to the nature of the cluster, size of the cluster and cluster member numbers (see “K-means clustering method” recited in paragraph [0032] and “The clustering processing unit 140 may cluster the sensor nodes based on the sensing value or the position of the sensor node 300” recited in paragraph [0064], wherein the K-means clustering method must adjusts to the number of cluster members, which is also equivalent to the size of the clusters; and by clustering based on the sensing value, the clustering method is also considered to adjust to the nature of the sensor nodes since the sensing values is based on the nature of measurements taken by the various types of sensors).
Regarding claims 4 and 14, wherein the ADCS algorithm is performed on the sink node (see “The clustering processing unit 140 clusters the sensor nodes in the sensor network. The clustering processing unit 140 may cluster the sensor nodes based on the sensing value or the position of the sensor node 300” recited in paragraph [0063], wherein the clustering processing unit 140 is located on the sink node 100 as shown in Fig. 2).
Regarding claims 6 and 16, allow the use of multiple algorithm in order to achieve improved performance (see clustering algorithm in paragraph [0063] and “prediction algorithm” recited in the abstract, wherein the clustering algorithm and the prediction algorithm are used in order to achieve improved performance of the sensor network).
Regarding claim 8, wherein each of the set of sensor nodes are in electrical communication with the plurality of sensors (see “The sensing unit 330 performs sensing to obtain the sensing value of the representative node 200. In this case, the sensing unit 330 may obtain the sensing values from various sensors such as a temperature sensor, a humidity sensor, an illumination sensor, a PIR (passive infrared) motion sensor, and a pressure sensor and process the obtained sensing values” recited in paragraph [0086], wherein the sensing unit must obtain the sensing values via electrical communication with the corresponding sensors).
	Heo does not disclose the following features: regarding claims 1, 7 and 11, sending a request, by a user interface, to the set of sensor nodes to send the plurality of parameters measured at the set of sensor nodes; sending the plurality of parameters to a sink node in response to the request; performing a second level clustering, by the processor at the sink node, for grouping the set of sensor nodes in the data level clusters into location level clusters based on the plurality of locations (Heo shows data level clusters and location level clusters, but does not explicitly disclose grouping sensor nodes in the data level clusters into location level clusters), and wherein each of the set of sensor nodes in each of the location level clusters include characteristics of measurements at similar levels and location close to other sensor nodes; conveying, by the processor at the sink node, the clustering decision back to the set of sensor nodes to adaptively rearrange the set of sensor nodes in clusters.
	Nortel discloses the following features.
	Regarding claims 1, 7 and 11, Nortel discloses a sensor network with plurality of sensing nodes distributed across a sensor field (Abstract) and teaches a user interface (The Virtual Sensor Network Service Server (VSNSS) 120 provides an interface to the users, pg.8, ln. 10-12), and sending a request to the set of sensor nodes to send the plurality of parameters measured at the set of sensor nodes (requesting data from the sensors, rather than waiting for some stimulus to trigger a sensor output, and targeting specific sensors or clusters based on prior knowledge gained from previous measurements. Thus if we know that there is something of interest in a particular area of the sensor field, we can request updates from sensors or clusters in that area only, pg.19, ln.30-35), sending parameters in response to a request (requesting data from the sensors, pg.19, ln.30-35; sensor nodes transmit a measurement of the parameter, pg.2, ln.6-9; each sensing node being arranged to measure a parameter and to transmit a measurement of the parameter; a shared communication medium which the plurality of sensing nodes use to transmit the measurements; a sensor network server which communicates with the sensing nodes, pg.4, In.25-28), performing clustering and grouping sensor nodes into data level clusters based on the measured plurality of parameters (each sensing node being arranged to measure a parameter and to report a measurement of the parameter [i.e. sensor node measured parameters], pg.3, In.34-35; a management function is arranged to determine a cluster of sensing nodes which are reporting similar measurements [i.e. measured parameters], pg.4, ln.3-6; the management entity is better placed to form clusters. It can form clusters of sensing nodes which are widely geographically spaced but which report similar measurements [i.e. clustering and grouping sensor nodes into data clusters based on the measured parameters], pg.4, in.11-16), arid performing clustering and grouping sensor nodes into location level clusters based on the plurality of locations (Location information from for example GPS or radio location techniques ears be used in deciding which S node should be in which cluster [i.e. clustering or grouping sensor nodes based on plurality of locations].
Cluster size is determined by the required spatial resolution i.e. if only one S node is awake in each cluster, the S nodes that are awake in the sensor network must be separated by a distance less than or equal to the required spatial resolution, pg.18, In. 18-22), it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings of Nortel for clustering and grouping sensor nodes based on measured parameters and plurality of locations in the invention of Sultan.
Nortel also shows that each of the set of sensor nodes in each of the location level clusters include characteristics of measurements at similar levels and location close to other sensor nodes (see page 16, lines 13 to page 17, line 2 of Nortel, “the management function identifies a cluster 416 of S-nodes 405-409 which provides closely correlated results” (equivalent to the characteristics of measurement at similar levels); and “It will be an important aspect of the clustering algorithm to determine which cluster a particular node should belong to, especially those nodes which are close to the boundary between adjacent clusters. This may be determined by the relative degree of correlation with the other nodes in the cluster or simply on geographical proximity to the centre of the cluster” (similar location to other sensor nodes in the cluster; also see corresponding Fig. 11, which shows the cluster 416 including geographically close sensor nodes 405-409)).
The motivation would have been for saving energy at each sensing node and ensuring longevity of the network by appropriate clustering (pg.3, ln.22-25. Abstract, Nortel).
	Park discloses the following features.
	Regarding claims 1, 7 and 11, conveying, by the processor at the sink node, the clustering decision back to the set of sensor nodes to adaptively rearrange the set of sensor nodes in clusters (see paragraph [0010] and Fig. 3-4, wherein the sink node “(a) selecting a cluster header from a node cluster” and “(c) sending a cluster header acknowledgement signal and the first value from the sink node to the cluster header; (d) sending a beacon signal from the cluster header to the normal node”; wherein the sink node convey its decision of a new cluster head thereby allowing the cluster head to inform the other nodes within the cluster of the clustering decision to adaptively rearrange the selected cluster head as the new cluster head).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings Park to inform the cluster head and normal sensor nodes of the selected cluster head.
	The motivation would have been to automatically selecting a cluster header to dynamically configure a wireless sensor network, and encoding and sending a packet between nodes in a wireless sensor network to secure communication (see paragraph [0008] and [0010] of Park). 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo, Nortel and Park as applied to claim 7 above, and further in view of Sultan (US 2013/0128786).
	Heo, Nortel and Park disclose the features as shown above.
Heo does not disclose the following features: regarding claim 9, wherein the sink node is configured to be used as a gateway to external environment; regarding claim 10, wherein the clustering can also happen at more than two levels, wherein each level depends on the plurality of parameters and the plurality of locations.
Sultan discloses the following features.
Regarding claim 9, Sultan teaches that the sink node is configured to be used as a gateway to external environment (one sink node is required to receive the data from the wireless network. This sink node has one of the purposes of collecting the data from the sensor nodes in the wireless network and forwarding it to a server so that proper analysis and actions of the data can be performed [thus sink node is interpreted as the gateway that collects and sends data to server over the network], para [0077]; The sensor nodes relay their sensed data through each other or directly to the base station [i.e. sink node, see paragraph [0049]], depending on the scale of the network and their position with respect to the base node, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings Sultan in the system of Heo, Nortel and Park in order to allow proper analysis and actions of the data can be performed (see paragraph [0077] of Sultan).
Regarding claim 10, Sultan teaches that the clustering can also happened at more than two levels [the wireless sensor network defines a total of eleven cluster levels so that the network system can support large sizes of networks with small multi-hop routed communications, para.0149; the network architecture is based on a hierarchical grouping where closer nodes form clusters and this process goes on the second level until base station (sink) is reached [i.e. clustering at more than two levels], paragraph [0049]; All the member nodes sense and forward the data to their respective cluster heads. Once the head node gets the data, it needs to forward it to the next head in the upper level. This process continues until the packet reaches the sink, paragraph [0050]) but lacks the teaching wherein each level depends on the plurality of parameters and the plurality of locations.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to use the teachings Sultan in the system of Heo, Nortel and Park in order to support large sizes of networks (see paragraph [0149] of Sultan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473